Citation Nr: 0025540	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  95-17 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a skin condition, 
claimed as secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1943.  This appeal arises from a March 1995 rating 
decision of the Boston, Massachusetts, Department of Veterans 
Affairs (VA) Regional Office (RO).

In May 1997, the Board remanded this issue for further 
development.  It has returned for appellate review.


FINDINGS OF FACT

1.  It has not been shown that the veteran was exposed to 
mustard gas during service. 

2.  The veteran's skin condition, to include squamous cell 
carcinoma of the left cheek, was not present during service 
and is not shown to be etiologically related to service.


CONCLUSION OF LAW

The veteran's skin condition, to include squamous cell 
carcinoma of the left cheek, was not incurred in or 
aggravated by active service, nor may its incurrence in 
service on the basis of mustard gas exposure be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 
3.303(d), 3.307, 3.309, 3.316 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In addition, service connection is 
warranted on a presumptive basis where the veteran 
experienced full-body exposure to nitrogen mustard or 
Lewisite during active military service and subsequently 
developed squamous cell carcinoma of the skin.  38 C.F.R. 
§ 3.316.  This regulation does not preclude a claimant from 
establishing that exposure to mustard gas actually caused the 
disabilities for which he is claiming service connection and 
that service connection is therefore warranted on a direct 
basis.

As the veteran's skin disability includes squamous cell 
carcinoma of the skin, which is subject to presumptive 
service connection on the basis of full-body mustard gas 
exposure, and any records verifying a claimant's alleged 
mustard gas exposure would be in the possession of the 
government, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Pearlman v. West, 11 Vet. App. 443 (1998).  Further, 
the Board is satisfied that all available evidence necessary 
for an equitable disposition of the claim has been obtained.

Based on a review of the records, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim on a direct and presumptive basis for the 
following reasons.

First, the veteran contends that during training at Camp 
Blanding in Florida he was exposed to mustard gas during gas 
chamber exercises and that his current skin condition is due 
to this alleged mustard gas exposure.  The veteran's service 
medical records, however, do not show, nor does the veteran 
contend, that he sought or received medical treatment for any 
skin conditions following his exposure to what he believes 
was mustard gas.  The veteran's service medical records 
include no complaints and no entry showing treatment or 
diagnosis of a skin condition.  According to his November 
1943 discharge examination report, the veteran's skin was 
evaluated as clear.  

Second, there is no post-service medical opinion that links 
the veteran's currently diagnosed skin condition to his 
military service.  For example, although according to the 
veteran's private medical records he was diagnosed in the 
late 1980s and early 1990s with various skin conditions, to 
include squamous cell carcinoma of the left cheek, the 
veteran has not provided any competent medical nexus evidence 
linking any of the skin conditions to service.  None of the 
available post-service treatment records include any 
suggestion of a nexus between the veteran's period of active 
service and his skin condition.  Therefore, the Board finds 
that service connection for a skin disorder must be denied on 
a direct basis.

The Board also finds that service connection on a presumptive 
basis must be denied for the following reasons.  First, 
although the veteran recalls being exposed to mustard gas 
during training at Camp Blanding in Florida, the evidence of 
record shows otherwise.  For example, according to an August 
1999 letter, the United States Army Soldier and Biological 
Chemical Command (Army Command) could not verify that the 
veteran was exposed to mustard gas while at Camp Blanding 
during his period of service in World War II.  Specifically, 
the Army Command reported that Camp Blanding was not a site 
where human mustard gas testing occurred.  Instead, Camp 
Blanding was used for conducting standard chemical warfare 
training exercises, which included tear gas or chlorine.  
Therefore, based on this report, the Board finds that the 
veteran is not shown to have been exposed to mustard gas 
while training at Camp Blanding.  Furthermore, the veteran 
does not contend, and the service medical records do not 
show, that he was exposed to mustard gas at any other time 
during service.  Further, skin cancer was not shown during 
service or to a degree of at least 10 percent within one year 
of service discharge, which would permit a grant of service 
connection on a presumptive basis for cancer.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim on a presumptive basis.

Similarly, given that the veteran was not exposed to mustard 
gas during military service, the Board finds that the 
presumptive regulations, to include 38 C.F.R. § 3.316, do not 
apply.  Therefore, the Board must deny the veteran's claim on 
a presumptive basis because he is not shown to have been 
exposed to mustard gas during his military service.  

Although the Board does not question the veteran's veracity, 
the Board must find that the veteran's statements concerning 
his exposure to mustard gas in service are of limited 
probative value.  In this regard, the Board notes that the 
veteran's statements are based upon his current recollections 
of events occurring over 50 years earlier.  The Board also 
notes that the various articles submitted do not serve to 
establish exposure.  The other veteran discussed in an 
article served at Camp Blanding, but not alongside the 
veteran or in the veteran's company.  While he has submitted 
several statements from individuals who served with him or 
served at Camp Blanding, only one statement, from O. Ortiz, 
discusses exposure to gases at this camp, and he was 
reportedly a member of another company than the veteran's.  
The Board does not find this evidence to be persuasive as it 
does not directly support the veteran's assertions regarding 
his exposure to mustard gas.  As noted above, the service 
medical records and the August 1999 Army Command report 
establish that the veteran was not exposed to mustard gas 
during service.  The articles submitted by the veteran do not 
competently show otherwise.  

The information provided by the Army Command must be accorded 
greater weight since it is based upon a review of pertinent 
historical records.  It indicates that the veteran did not 
train at a facility where the Army used mustard gas.  
Moreover, there is no record of the veteran's participation 
in mustard gas testing in the veteran's records.  Therefore, 
the Board must conclude that the preponderance of the 
evidence establishes that the veteran was not exposed to 
mustard gas during service.

In view of the Board's determination that the veteran was not 
exposed to mustard gas in service; the fact that the service 
medical records are negative for a skin condition; the lack 
of medical evidence of a skin condition until many years 
after service; and the absence of any medical evidence 
otherwise suggesting that the veteran's skin condition, 
including squamous cell carcinoma of the left cheek, is 
etiologically related to service, the Board must conclude 
that the preponderance of the evidence is against the 
veteran's claim.

In reaching this determination, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107.


ORDER

Service connection for a skin condition, claimed as secondary 
to mustard gas exposure, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

